                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 LARENZO IRVIN,

               Plaintiff,                                  No. 17-cv-150-CJW-MAR

 vs.
                                                                     ORDER
 TYLER RICHARDSON, in his individual
 and official capacities; et. al.,

               Defendants.
                              ___________________________


                                  TABLE OF CONTENTS

I.     BACKGROUND ............................................................................ 2

II.    SUMMARY JUDGMENT STANDARD ............................................... 8

III.   DISCUSSION ...............................................................................10

       A.     Federal Claims......................................................................10

              1.      Reasonable Suspicion .....................................................14

              2.      Terry Stop Versus Arrest .................................................20

              3.      Whether Plaintiff was Interrogated or Compelled to Waive His
                      Right to Remain Silent ....................................................26

              4.      Liability of Chief Jerman and the City of Cedar Rapids ............27

       B.     State Law Claims...................................................................30
       1.      Negligence ..........................................................................30

       2.      False Arrest .........................................................................31

IV.    CONCLUSION .............................................................................34


       This matter is before the Court on defendants’ Motion for Summary Judgment.
(Doc. 40). Plaintiff timely filed his resistance (Docs. 46-49), and defendants timely filed
a reply. (Doc. 54). In response to defendants’ motion for summary judgment, plaintiff
moved to voluntarily dismiss claims against defendants Heidi Northland and Michael
Kern and to dismiss claims against defendants Tyler Richardson and Jared Jupin in their
official capacities. (Doc. 55). That motion is granted. For the following reasons,
defendants’ motion for summary judgment is granted as to the defendants who are not
dismissed by this Order, and denied as moot as to the defendants who are dismissed by
this Order.
                                     I.      BACKGROUND
       On April 24, 2016, at approximately 3:21 P.M., Cedar Rapids, Iowa police
officers responded to a 911 report of a disturbance. The dispatcher informed the officers
that “a disturbance with a weapon” occurred and referred the officers to “Higley Avenue
and Wellington Street.”1 (Doc. 47, at 1-2; see also Doc. 40-2, at 3). The dispatcher



1
  The Court does not have either a recording of the call for service or an official transcript of the
call. Plaintiff, however, transcribed the call and set forth that transcription in his pleadings.
(See Doc. 47, at 2). The call for service report, which the Court does have, provides information
similar to the information set forth in plaintiff’s transcription. (See Doc. 47-1, at 4). The Court
may properly refer to plaintiff’s—the non-movant’s—transcription in ascertaining the facts for
purposes of summary judgment because in doing so, the Court is accepting plaintiff’s
transcription. This is consistent with the Court’s obligation to resolve all factual ambiguities in
the non-movant’s favor.




                                                  2
further informed officers that “three black males” were involved in the disturbance, one
of whom was reported to have displayed a gun. (Doc. 40-2, at 3; Doc. 47, at 2). The
dispatcher informed officers that the man who allegedly displayed a gun wore a white t-
shirt and was “heavier set,” and that a second male was “in all blue.” (Doc. 47, at 2).
The dispatcher did not provide a description of the third male. Finally, the dispatcher
informed officers that the citizen who had called 911 reported that the three males
involved in the disturbance “live[d] at the corner house by the alley,” but were “outside
arguing.”2 (Id.; see also Doc. 47-1, at 4).
       Dashcam footage from Officer Tyler Richardson’s squad car shows that as he
neared the corner of Higley Avenue and Wellington Street, he stopped to speak with a
woman who flagged him down. The woman told Officer Richardson that one of the
males involved in the alleged gun disturbance went around the corner—presumably the
corner at Higley Avenue and Wellington Street—and was wearing either white and black
clothing or white and blue clothing. Officer Richardson then continued driving along
Higley Avenue and turned right onto Wellington Street. As Officer Richardson turned
onto Wellington Street, two black males walking along the left side of Wellington Street
came into view. The video shows one male—later identified as Derrick Bates—wearing
a red shirt and dark pants and shows the other male—later identified as plaintiff—wearing
dark clothing. At the time of the encounter, plaintiff was sixteen years of age. (See Doc.
47-1, at 11).
       Officer Richardson stopped his vehicle, got out, and called out “Stop! Stop!” The
males turned their heads in response to Officer Richardson, but kept walking. Officer
Richardson then yelled “You, you guys!” The two males then initially stopped and turned

2
  Plaintiff suggests the dispatcher stated that the subjects of the 911 call were “present in the
corner house where [they] were alleged to live.” (Doc. 47, at 2). The Court finds no indication
that the dispatcher informed officers that the males were physically present in the house. Rather,
the dispatcher merely referenced the house as the males’ alleged dwelling.



                                                3
toward Officer Richardson, at which point the video shows that Bates’ pants had a white
stripe down the side and that plaintiff’s shirt had a white stripe down the right arm. After
initially stopping, however, the two males turned away from Officer Richardson and
continued walking in the same direction toward an intersection. Plaintiff and Bates began
turning left at the intersection down the next street. A fence and a tree began to partially
block plaintiff and Bates from Officer Richardson’s view as the pair turned left at the
intersection.
       Once plaintiff and Bates began walking away from Officer Richardson after having
stopped, Officer Richardson began unholstering his gun and continued shouting
commands for plaintiff and Bates to get on the ground. As Officer Richardson was doing
so, Officer Jared Jupin’s squad car, which had approached the scene from the opposite
direction, came into view of Officer Richardson’s dashcam. By the time Officer Jupin
got out of his car, Officer Richardson had unholstered his gun and had it in hand, all the
while walking toward plaintiff and Bates, who were still walking away from the officers
despite Officer Richardson’s commands to stop. Officer Jupin unholstered his weapon
as well, and the two officers began closing in on plaintiff and Bates.
       Plaintiff and Bates turned left at the intersection and disappeared from the view of
Officer Richardson’s dashcam. Officer Jupin’s squad car, however, was positioned such
that his dashcam captured the events that transpired following Officer Jupin’s arrival on
the scene.
       The following facts are taken from the recording of events that were captured by
Officer Jupin’s dashcam. Officer Jupin left his car and began walking in front of his car,
within the camera frame. As Officer Jupin did so, Officer Richardson repeatedly yelled
“Get on the ground! Get on the ground now!” Plaintiff and Bates, although no longer
walking, did not immediately get on the ground. Eventually, the two males kneeled on
the ground and once they were kneeling, a male voice shouted “Face down!,” “Get on




                                             4
the ground now!,” “Face down right now!,” and “All the way down!” Plaintiff and
Bates did not immediately get on the ground, and the commands for plaintiff and Bates
to lay “Face down!” and to “Get on the ground now!” were repeated until plaintiff and
Bates finally laid on the ground face down.
       Once plaintiff and Bates were lying on the ground, Officer Richardson began
handcuffing plaintiff while Jupin kept his gun trained on Bates, who was shouting at the
officers.   Plaintiff remained quiet throughout the encounter.       Officer Jupin then
handcuffed Bates.     Just before starting to handcuff plaintiff and Bates, Officers
Richardson and Jupin, respectively, each reholstered their firearms. The firearms then
remained holstered throughout the duration of the encounter.
       Once both males were handcuffed, Officer Richardson ran back to his squad car
and drove down the street in pursuit of a black male wearing a white shirt that Officer
Richardson had spotted walking down the street a block or so away. Officer Richardson
stopped his car, got out, and called to the male to stop. The male stopped. Officer
Richardson instructed the male to put his hands on a stone wall next to the sidewalk. The
male complied. Officer Richardson then approached the male and performed a pat down
search. Finding no weapon, Officer Richardson told the male he could stand up and turn
around. Officer Richardson then spoke with the male to determine whether he was
involved in the disturbance with the firearm. In his interactions with the male in the
white shirt, Officer Richardson did not draw his firearm or handcuff the male.
       Meanwhile, Officer Jupin, remained alone with plaintiff and Bates. Plaintiff
continued to remain quiet and made only minor movements. Bates, even with his hands
cuffed behind his back, shouted and moved about almost the entire time Officer Jupin
was alone with the males. At some point, Officers Heidi Northland and Michael Kern
arrived at the scene where Officer Jupin was supervising plaintiff and Bates. Eventually,




                                              5
the officers assisted plaintiff in moving into seated (and eventually a standing) position
so that plaintiff would not fall by attempting to do so himself without full use of his arms.
       Officer Jupin began interviewing a witness. At approximately 3:35 P.M., the
witness informed Officer Jupin that plaintiff and Bates were not involved in the alleged
gun disturbance that was the subject of the 911 call. The interview concluded at 3:37:42
P.M. Within one minute, officers unhandcuffed the males.3 Once officers uncuffed
them, plaintiff and Bates wandered freely in the immediate vicinity, remaining within the
camera’s view. An officer told the males “You’re free to go.” Both plaintiff and Bates
chose to remain at the scene and continued to move freely and converse with each other,
a third bystander, and the officers.
       As measured from the point at which the process of handcuffing began through
the point at which the process of unhandcuffing began, plaintiff spent a total of 11 minutes
and 32 second in handcuffs, and Bates spent a total of 11 minutes and 51 seconds in
handcuffs. Plaintiff began the process of getting on the ground 18 seconds before he was
handcuffed, and Bates began taking the same action 29 seconds before he was handcuffed.
As such, the total time from when plaintiff began the process of getting on the ground
through the point at which the handcuffs were removed was 11 minutes and 50 seconds.
For Bates, the total time from beginning the process of getting on the ground through the
point at which the handcuffs were removed was 12 minutes and 20 seconds.
       Plaintiff filed a personnel complaint with the Cedar Rapids Police Department
alleging that he “was restrained as a juvenile without probable cause.” (Doc. 47-1, at
13). Bates, similarly, filed a personnel complaint regarding the April 24, 2016 incident.




3
  Plaintiff was unhandcuffed beginning at 3:38:24 P.M.      Officers began removing Bates’
handcuffs at 3:38:54 P.M.



                                             6
(Doc. 40-3, at 29-31). Captain Craig Furnish,4 as head of the Professional Standards
Unit, was tasked with investigating plaintiff’s and Bates’ complaints. (Id., at 25-28). In
connection with Bates’ complaint, Captain Furnish interviewed Bates, two private citizens
who witnessed at least part of the April 24, 2016 incident, and each of five Cedar Rapids
Police Department personnel who were present for at least a portion of the incident. (Id.,
at 25-26). Captain Furnish also viewed the dashcam footage of the incident. (Id., at 26).
In investigating plaintiff’s complaint, Captain Furnish reviewed the investigation that he
had conducted into Bates’ complaint, and also interviewed plaintiff. (Id., at 27). In
taking these steps, Captain Furnish concluded that he “had already gathered all evidence
concerning the incident forming the basis of [plaintiff’s] complaint.” (Id.).
       Plaintiff subsequently brought a three-count complaint in this Court. (See Doc.
22). Count One, which was brought against all defendants, was brought under Title 42,
United States Code, Section 1983, and alleges that defendants violated plaintiff’s rights
to be free from illegal searches and seizures, to remain silent, and “to due process and
equal protection of the law, including the right to be free from arrest without probable
cause or to be the subject of custodial interrogation without Miranda[-]styled warnings.”
(Id., at 10-11). Count Two asserts a state law negligence claim, in relevant part, against
Officers Richardson and Jupin, and against the City of Cedar Rapids on a respondeat
superior theory. (Id., at 12-13). Count Three asserts a false arrest common law claim,
in relevant part, against Officers Richardson and Jupin, and against the City of Cedar
Rapids on a respondeat superior theory. (Id., at 13). Defendants now seek complete
summary judgment, arguing that they are entitled to judgment as a matter of law on a




4
 Captain Furnish was recently promoted to the rank of Police Captain. (See Doc. 40-3, at 25).
Prior to that time, and at the time Captain Furnish investigated the April 24, 2016 incident, he
held the rank of Lieutenant. (Id.).



                                               7
number of bases, including qualified immunity with respect to the federal claims, and
statutory immunity as to the state law claims. (See Docs. 40; 40-1).
                     II.    SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate where “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). When asserting that a fact is undisputed or is genuinely
disputed, a party must support the assertion by “citing to particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations . . ., admissions, interrogatory answers, or other materials.”
FED. R. CIV. P. 56(c)(1)(A); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may “show[ ] that the materials cited do not establish the absence
or presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). More specifically, “[a] party
may object that the material cited to support or dispute a fact cannot be presented in a
form that would be admissible in evidence.” FED. R. CIV. P. 56(c)(2).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law . . ..” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.
Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable
jury could return a verdict for the nonmoving party on the question,” Wood v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and
citation omitted).   Evidence that presents only “some metaphysical doubt as to the
material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986), or evidence that is “merely colorable” or “not significantly probative,” Anderson,
477 U.S. at 249-50, does not make an issue of fact genuine. In sum, a genuine issue of
material fact requires “sufficient evidence supporting the claimed factual dispute” that it




                                             8
“require[s] a jury or judge to resolve the parties’ differing versions of the truth at trial.”
Id. at 249 (citation and internal quotation marks omitted).
       The party moving for summary judgment bears “the initial responsibility of
informing the district court of the basis for its motion and identifying those portions of
the record which show a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citation
omitted). Once the moving party has met this burden, the nonmoving party must go
beyond the pleadings and by depositions, affidavits, or other evidence designate specific
facts showing that there is a genuine issue for trial. See Mosley v. City of Northwoods,
Mo., 415 F.3d 908, 910 (8th Cir. 2005).
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Tolan v. Cotton,
572 U.S. 650, 651 (2014); Matsushita, 475 U.S. at 587-88 (citation omitted); see also
Reed v. City of St. Charles, Mo., 561 F.3d 788, 790 (8th Cir. 2009) (stating that in ruling
on a motion for summary judgment, a court must view the facts “in a light most favorable
to the non-moving party—as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe’ them” (alteration in original) (quoting
Scott v. Harris, 550 U.S. 372, 380 (2007)). A court does “not weigh the evidence or
attempt to determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo &
Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation omitted). “Rather, the court’s function
is to determine whether a dispute about a material fact is genuine . . ..” Quick v.
Donaldson Co., Inc., 90 F.3d 1372, 1376-77 (8th Cir. 1996).
       When a motion for summary judgment on a Section 1983 claim rests on the
assertion of qualified immunity, summary judgment is appropriate only if the Court finds
1) there are no genuine issues of material fact that would counter the qualified immunity
defense, and 2) summary judgment on the issue of qualified immunity is proper as a




                                              9
matter of law. Johnson v. Jones, 515 U.S. 304, 313-14 (1995) (suggesting that, had the
movant been entitled to summary judgment as a matter of law, summary judgment on the
qualified immunity defense would have been proper in the absence of a genuine issue of
material fact). Thus, it can be said that when the defense of qualified immunity is raised,
the movant need not prove the absence of any material fact, but need only prove the
absence of any material fact relating to the defense of qualified immunity. If a dispute
exists as to any material fact not pertaining to qualified immunity, but there are no
disputes of material fact on the qualified immunity issue, summary judgment on the
qualified immunity issue will be proper if the movant is so entitled as a matter of law. In
keeping with the traditional summary judgment standard, all inferences of fact must be
drawn in favor of the non-moving party. Irving v. Dormire, 519 F.3d 441, 446 (8th Cir.
2008).
                                   III.   DISCUSSION
         A.    Federal Claims
         Plaintiff asserts a number of claims under Title 42, United States Code, Section
1983, which recognizes violations of federal statutory or constitutional law “committed
by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)
(citations omitted). “[G]enerally, a public employee acts under color of state law while
acting in his official capacity or while exercising his responsibilities pursuant to state
law.” Id. at 50 (citations omitted). Section 1983 does not provide a means by which a
plaintiff can seek redress for violations of state law. See Baker v. McCollan, 443 U.S.
137, 146 (1979).
         “A municipality or other local government may be liable under [Section 1983] if
the governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a
person ‘to be subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60
(2011) (citing 42 U.S.C. 1983).       “Plaintiffs who seek to impose liability on local




                                            10
governments under [Section] 1983 must prove that action pursuant to official municipal
policy caused their injury.” Id. at 60-61 (citation and internal quotation marks omitted).
Official policies can include “the acts of . . . policymaking officials . . . and practices so
persistent and widespread as to practically have the force of law.” Id. at 61. “These are
actions for which the municipality is actually responsible.” Id. (citation and internal
quotation marks omitted).         Further, if an authorized policymaker approves a
subordinate’s decision and the basis for that decision, the policymaker’s “ratification
would be chargeable to the municipality because [the policymaker’s] decision is final.”
City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).
       “In limited circumstances, a local government’s decision not to train certain
employees about their legal duty to avoid violating citizens’ rights may rise to the level
of an official government policy for purposes of [Section] 1983.” Connick, 563 U.S. at
61. “To satisfy the statute, a municipality’s failure to train its employees in a relevant
respect must amount to deliberate indifference to the rights of persons with whom the
[untrained employees] come into contact.” Id. (citation and internal quotation marks
omitted). Although municipalities are treated as natural persons “subject to suit for a
wide range of tortious activity,” they are not subject to punitive damages. City of
Newport v. Fact Concerts, Inc., 453 U.S. 247, 259-60 (1981).
       Government officials are entitled to qualified immunity from suit under Section
1983 “insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982) (citations omitted). Whether to afford qualified
immunity, therefore, consists of two separate prongs: “whether the facts a plaintiff has
. . . shown make out a violation of a constitutional right,” and “whether the right at issue
was ‘clearly established’ at the time of defendant’s alleged misconduct.” Pearson v.
Callahan, 555 U.S. 223, 232 (2009). In assessing whether a government official is




                                             11
entitled to qualified immunity, the lower courts are vested with discretion in determining
which prong to address first. Id. at 236.
       Plaintiff asserts that the April 24, 2016 incident violated his rights 1) to be free
from illegal searches and seizures; 2) to remain silent; and 3) to due process and equal
protection of the law, including the rights to be free from arrest without probable cause
or to be the subject of custodial interrogation without Miranda-styled warnings. (Doc.
22, at 10-11). Plaintiff argues that Officers Richardson and Jupin directly violated these
rights. Plaintiff further asserts that the City of Cedar Rapids is liable to plaintiff because
it adopted a policy, practice, custom, or procedure that led to the violations. Plaintiff
also alleges that Police Chief Wayne Jerman is liable because he implemented the policy,
practice, custom, or procedure. (Id., at 9-10). Finally, plaintiff alleges that the City of
Cedar Rapids, through its policymakers, including Chief Jerman, failed to train and/or
supervise officers regarding lawful arrest procedures.
       Plaintiff’s federal claims stem from two essential allegations: plaintiff’s detention
and alleged arrest, and any dialogue that may have been exchanged between plaintiff and
Officers Richardson and Jupin. The Court will first consider whether plaintiff’s detention
and alleged arrest were lawful under federal law. The Court recognizes that plaintiff
attempts to draw a distinction between the treatment afforded to juvenile detainees and
arrestees as compared with the treatment afforded to adult detainees and arrestees. (See
id., at 7-9). Plaintiff, relies, however, on Iowa state law in asserting that the officers did
not comply with plaintiff’s juvenile rights. (See id.). “Violations of state law do not
state a claim under 42 U.S.C. § 1983. Section 1983 guards and vindicates federal rights
alone.” Doe v. Gooden, 214 F.3d 952, 955 (8th Cir. 2000) (citations omitted). Plaintiff’s
attempt to assert violations of state law by way of Section 1983 must, therefore, fail as a
matter of law. Plaintiff does not cite to any federal legal basis for his claims regarding
his status as a juvenile, and the Court is unaware of any federal right that would support




                                             12
such claims.5 To the extent plaintiff asserts that Iowa law forms the basis for any claims
under Section 1983, defendants’ motion for summary judgment is granted.
       Should the Court find that plaintiff’s detention was lawful under federal law,
Officers Richardson and Jupin will be entitled to qualified immunity as to plaintiff’s
claims of unlawful search and seizure. Pearson, 555 U.S. at 232. Further, if the
detention was lawful, plaintiff will have no basis for asserting the existence of an official
Cedar Rapids policy, practice, custom, or procedure that injured plaintiff. That is, even
if the City of Cedar Rapids and/or Chief Jerman promulgated an official policy, practice,
custom, or procedure that could cause a plaintiff injury, if plaintiff was not injured as a
result of such policy, practice, custom, or procedure, plaintiff would not have standing
to pursue those claims. See City of Los Angeles v. Lyons, 461 U.S. 95, 101-02 (1983)
(discussing the requirement that a plaintiff have Article III standing to pursue any federal
action, including cases brought under Section 1983).
       The Fourth Amendment to the United States Constitution protects a person’s right
to be free from “unreasonable searches and seizures.” Defendants do not dispute that
plaintiff was searched and seized, and the Court will therefore assume that plaintiff was
searched and seized, for purposes of the current motion.            In the interest of crime
prevention and detection, “a police officer may in appropriate circumstances and in an
appropriate manner approach a person for purposes of investigating possibly criminal


5
  The Southern District of Texas, when confronted with a situation when officers handcuffed and
detained two children—ages three years and five years—for approximately ten minutes, held that
the detention was a lawful Terry stop and, further, stated as follows:
       Although Plaintiffs point to the Texas Family Code for the proper procedures for
       detaining children, any violations of the Texas Family Code are a matter of state
       law. Any such violations that may have occurred do not rise to the level of a
       violation of the United States Constitution. Therefore, these violations are not
       actionable under § 1983.
Duggan v. City of League City, Tex., 975 F. Supp. 968, 969, 972 (S.D. Tex. 1997).



                                              13
behavior even though there is no probable cause to make an arrest.” Terry v. Ohio, 392
U.S. 1, 22 (1968).
      The Eighth Circuit Court of Appeals has elaborated on the permissible scope of
Terry stops:
              An investigatory, or Terry, stop without a warrant is valid only if
      police officers have a reasonable and articulable suspicion that criminal
      activity may be afoot. Officers must use the least intrusive means of
      detention and investigation, in terms of scope and duration, that are
      reasonably necessary to achieve the purpose of the Terry stop. A Terry
      stop may become an arrest, requiring probable cause, if the stop lasts for
      an unreasonably long time or if officers use unreasonable force. However,
      as part of a lawful Terry stop, officers may take any measures that are
      “reasonably necessary to protect their personal safety and to maintain the
      status quo during the course of the stop.” United States v. Hensley, 469
      U.S. 221, 235 (1985).

United States v. Newell, 596 F.3d 876, 879 (8th Cir. 2010) (internal citations and
quotation marks omitted). “Police officers reasonably may handcuff a suspect during the
course of a Terry stop to protect their personal safety.” United States v. Morgan, 729
F.3d 1086, 1091 (8th Cir. 2013) (citations omitted). “In determining whether a detention
is too long to be justified as a Terry stop, [the Court] consider[s] whether the officers
‘diligently pursued a means of investigation that was likely to confirm or dispel their
suspicions quickly.’” Id. at 1090 (citing United States v. Sharpe, 470 U.S. 675, 686
(1985)). “There is no bright line rule; instead, ‘common sense and ordinary human
experience must govern over rigid criteria.’” Id. (citing Sharpe, 470 U.S. at 685; United
States v. Place, 462 U.S. 696, 709 (1983)).
               1.    Reasonable Suspicion
      When Officer Richardson first encountered plaintiff and Bates, Officer Richardson
only knew that he was being dispatched to investigate a “disturbance with a weapon,”
involving three black males, one of whom was supposedly clad in all blue, one of whom




                                            14
was supposedly “heavier set” and wore a white t-shirt, and one of whom Officer
Richardson had no description. As he approached the area to which he was dispatched,
Officer Richardson encountered a woman who directed Officer Richardson to the location
where he found plaintiff and Bates. The woman also provided a clothing description for
one of the two males she referenced, which description somewhat matched the description
Officer Richardson received from dispatch of one of the males. The parties do not suggest
that there were any other males matching the suspects’ descriptions in the area.
Considering that plaintiff and Bates were found in the vicinity to which Officer
Richardson was dispatched and directed, that plaintiff’s clothing matched the description
Officer Richardson had of one of the three males, and that Bates could have been the
third male for whom no description was provided, the Court finds that Officer Richardson
could reasonably believe that plaintiff and Bates were involved in the incident that Officer
Richardson was dispatched to investigate.6 See United States v. Fisher, 364 F.3d 970,
973 (8th Cir. 2004) (finding that officers had reasonable suspicion to conduct an
investigative stop, in part, because the suspect “was in close proximity to the scene of
the alleged [crime] at or around the time it was alleged to have occurred”).
         Officer Richardson’s reasonable suspicion that plaintiff and Bates were two of the
three males whom Officer Richardson sought was strengthened when Officer Richardson

6
    The Court finds the Eighth Circuit’s decision in United States v. Quinn instructive:

                 [Defendant’s] attempts to undermine the factors that contributed to [the
         police officer’s] reasonable suspicion fail when each factor is considered in light
         of the totality of the circumstances. Although [the officer] relied heavily on a
         relatively generic suspect description—one which [defendant] did not match
         perfectly—his reliance was justified due to the lack of other pedestrians within the
         perimeter. We have held that generic suspect descriptions and crime-scene
         proximity can warrant reasonable suspicion where there are few or no other
         potential suspects in the area who match the description.

812 F.3d 694, 698-99 (8th Cir. 2016) (footnote omitted).



                                                 15
saw a third male in a white shirt down the street from where Officer Richardson stopped
plaintiff and Bates. This is so because upon seeing the third male, Officer Richardson
was able to match the descriptions of plaintiff and the third male to the descriptions
provided by dispatch, and Bates could have been the third male, for whom no description
was provided. The Court therefore concludes that Officer Richardson’s reasonable
suspicion was enhanced when he saw the third male down the street from where plaintiff
and Bates were stopped.
      Plaintiff argues that Officer Richardson’s initial inability to perceive whether
plaintiff was black negates any reasonable suspicion that plaintiff was one of the suspect
males. (See Doc. 49, at 19-20). The Court rejects this argument. Even if plaintiff’s
race was not immediately identifiable when Officer Richardson initiated the encounter,
the remaining facts that Officer Richardson had were sufficient to create reasonable
suspicion that plaintiff was one of the males Officer Richardson sought.
      The Court is also persuaded that the officers could have reasonably believed that
the males referenced by the dispatcher were involved in criminal activity. Defendants
assert that the officers could have reasonably believed that either plaintiff or Bates was
unlawfully using—or had unlawfully used—the gun that was referenced in the 911 call.
(Doc. 54, at 7-8). The Court agrees. Specifically, the Court finds that the officers could
have believed that either plaintiff or Bates was unlawfully in possession of a concealed
firearm in violation of Iowa Code Section 724.4(1). As the Eighth Circuit recently held
in United States v. Pope, and reiterated in United States v. Sykes, “an officer in Iowa
may briefly detain someone whom the officer reasonably believes is possessing a
concealed weapon.” Sykes, 914 F.3d 615, 617 (8th Cir. 2019) (citing Pope, 910 F.3d
413, 416 (8th Cir. 2018)). “[S]ince a concealed-weapons permit is merely an affirmative
defense to a charge under § 724.4(1), an officer may presume that the suspect is




                                           16
committing a criminal offense until the suspect demonstrates otherwise.” Id. (citing
Pope, 910 F.3d at 415-16).
       Here, similarly to Sykes, the caller identified herself to the 911 dispatcher and
described the three males involved in a dispute in which a handgun was displayed. See
Sykes, 914 F.3d at 617. Although the caller here did not describe the alleged gun
possessor as definitively as did the informant in Sykes, the caller did narrow the allegation
down to encompass only one of three males who were arguing outside. That the males
were identified as arguing outside increased the possibility that other witnesses could
corroborate the caller’s identification of the three males who were allegedly involved in
the dispute. The possibility for independent corroboration lends indicia of reliability to
the caller’s identification of the alleged gun possessor because a second, independent
witness could come forward and dispute whether the three males identified by the caller
were actually involved in the dispute. The added indicia of reliability provides support
for the officers to reasonably believe that one of the males involved in the dispute had a
gun.
       The Court also finds that it would have been reasonable for Officer Richardson to
suspect that the males were in possession of a concealed gun, as opposed to a gun openly
carried. There is no indication that Officer Richardson could see that either plaintiff or
Bates was in possession of a gun when Officer Richardson first encountered them.
Indeed, Officer Richardson’s affidavit, which details the rationale behind Officer
Richardson approaching plaintiff and Bates, makes no mention of either male being in
possession of a gun. (See Doc. 40-5, at 20-24). Had Officer Richardson seen that either
male possessed a gun, Officer Richardson likely would have included this fact in his
affidavit as support for Officer Richardson’s decision to remove his own firearm from its
holster and point the weapon at plaintiff and Bates. That the fact is absent from the
affidavit indicates that if either plaintiff or Bates was in possession of a gun, the gun was




                                             17
concealed. See Sykes, 914 F.3d at 618 (“We . . . believe it was reasonable to suspect
that [defendant] or his companion had a concealed gun, as opposed to a gun openly
carried, since the [informant] never reported that she actually saw a gun in [defendant’s]
or his companion’s possession.”). As explained above, the Eighth Circuit Court of
Appeals has held that reasonable suspicion that an individual (or one of multiple
individuals) is in possession of a concealed gun in Iowa permits an officer to briefly detain
that person for investigatory purposes. Id. at 617.
         Further, the Court finds that the officers reasonably could have believed that the
male who allegedly “displayed” a gun during the dispute committed—or was
committing—the criminal offense of assault. See IOWA CODE § 708.1(2). In Iowa,
assault is defined, in relevant part, as “[a]ny act which is intended to place another in
fear of immediate physical contact which will be painful [or] injurious . . . coupled with
the apparent ability to execute the act,” or a person “[i]ntentionally point[ing] any firearm
toward another, or display[ing] in a threatening manner any dangerous weapon toward
another.” Id. § 708.1(2)(b)-(c). The call for service report indicates that officers were
dispatched to investigate a “WEAPONS FIREARMS” incident that involved three males
“OUTSIDE ARGUING,” one of whom “DISPLAYED A HAND GUN.” (Doc. 40-5,
at 25). Although the mere report of an individual being in possession of a handgun may
not be sufficient to create reasonable suspicion of criminal activity, the report of a
firearm, here, was made in the context of the possessor arguing with two other males.
See Pope, 910 F.3d at 414-16 (contemplating whether possession of a firearm, without
more, is sufficient to create reasonable suspicion). In this context, the officers reasonably
could have believed that the gun was being “displayed” to instill fear in either or both of
the other two males involved in the dispute, or to threaten either or both of the other two
males.




                                             18
      Finally, the Court notes that plaintiff and Bates did not stop immediately upon
Officer Richardson’s request, which serves to strengthen any reasonable suspicion Officer
Richardson may have had that criminal activity was afoot. United States v. Reed, 733
F.2d 492, 504, 504 n.7 (8th Cir. 1984) (finding that probable cause for an arrest was
supported, in part, by the defendants acting in a criminally suggestive manner by fleeing
upon seeing a law enforcement officer). See also Illinois v. Wardlaw, 528 U.S. 119,
125-26 (2000) (permitting officers to conduct an investigatory stop of an individual who
takes flight upon being approached by law enforcement and, further, stating that Terry
permits officers to stop individuals for investigatory purposes even when those individuals
are engaged in activities that are “susceptible of an innocent explanation”); United States
v. Stigler, 574 F.3d 1008, 1010 (8th Cir. 2009) (finding that a suspect’s conduct of
walking away from officers added to reasonable suspicion to stop the suspect). Having
found that Officer Richardson could reasonably believe that plaintiff and Bates were two
of the males for whom Officer Richardson was searching, and that Officer Richardson
could reasonably believe that one of them could have been in possession of a concealed
gun in violation of Iowa law, the Court finds that Officer Richardson had reasonable
suspicion that criminal activity was afoot, permitting him to effect a valid Terry stop.
See Sykes, 914 F.3d at 617.
      Likewise, the Court finds that Officer Jupin had reasonable suspicion to effect a
Terry stop. When Officer Jupin arrived on the scene, he immediately faced a scenario
in which his fellow officer had his weapon drawn and was closing in on two suspects
who were refusing Officer Richardson’s commands to get on the ground.                 This
information, in combination with the call for service report indicating that Officer Jupin
was to investigate a disturbance involving a gun, was sufficient for Officer Jupin to have
a reasonable suspicion that criminal activity was afoot. Reed, 733 F.2d at 502. See also,
United States v. Benitez, 328 F. App’x 823, 825 (3d Cir. 2009) (holding that where a




                                            19
vehicle was in the process of being detained when the passenger exited the vehicle and
fled, officers had reasonable suspicion that criminal activity was afoot). Additionally, as
described above, plaintiff matched the description of one of the three males described in
the call for service report, and Bates could have been the third male for whom no
description was provided. Finally, Officer Jupin’s reasonable suspicion that plaintiff and
Bates were two of the three males involved with the firearm was enhanced upon seeing
the third male down the street from where plaintiff and Bates were stopped in the same
way it was for Officer Richardson. These facts, considered together, were sufficient to
give Officer Jupin reasonable suspicion that criminal activity was afoot and that plaintiff
and Bates were involved in that criminal activity. Reed, 733 F.2d at 502.
              2.      Terry Stop Versus Arrest
       The next step in the Court’s inquiry into whether Officers Richardson and Jupin
violated clearly established law is to consider whether the stop became an arrest at any
point.7 “[A]n action tantamount to arrest has taken place if the officers’ conduct is more
intrusive than necessary for an investigative stop.” United States v. Raino, 980 F.2d
1148, 1149 (8th Cir. 1992) (citation and quotation marks omitted). When conducting a
Terry stop, “an officer may take such steps as are ‘reasonably necessary to protect [his]
personal safety and to maintain the status quo’ so that the limited purposes of the stop
may be achieved.” Id. (alteration in original) (quoting Hensley, 469 U.S. at 235).
Approaching a suspect with guns drawn does not “elevate[ ] an investigative stop into an
arrest if the police action is reasonable under the circumstances.” Id. (citation and


7
  Plaintiff’s voluntary dismissal of Officers Northland and Kern suggests that plaintiff does not
intend to maintain any claims based on conduct that occurred from the point at which either
Officer Northland or Officer Kern, whoever arrived first, arrived at the scene. In the interest
of resolving all claims that could conceivably be before the Court, however, the Court will
consider whether the stop became an arrest at any point, including after Officers Northland and
Kern arrived on the scene.



                                               20
internal quotation marks omitted). Further, “[i]t is well established . . . that when officers
are presented with serious danger in the course of carrying out an investigative detention,
they may brandish weapons or even constrain the suspect with handcuffs in order to
control the scene and protect their safety.” Fisher, 364 F.3d at 973 (citations omitted).
       Factors to consider in determining the reasonableness of the officers’
       actions include 1) the number of officers and police cars involved; 2) the
       nature of the crime and whether there is reason to believe the suspect might
       be armed; 3) the strength of the officers’ articulable, objective suspicions;
       4) the erratic behavior of or suspicious movements by the persons under
       observation; and 5) the need for immediate action by the officers and lack
       of opportunity for them to have made the stop in less threatening
       circumstances.

Raino, 980 F.2d. at 1149-50.
       When Officer Richardson first attempted to engage plaintiff and Bates, he was the
only officer present, and his squad car was the only police vehicle present. Even after
Officer Jupin arrived at the scene, there were still only two officers with two suspects.
The small number of officers and police vehicles indicates that the stop was a reasonable
stop and not an arrest. Moreover, handcuffing plaintiff and Bates is consistent with a
reasonable Terry stop when one considers that the officers were present in equal numbers
as the suspects and, therefore, could not rely on the advantage of being more numerous
if the situation escalated into violence. The same holds true, to a greater degree, when
considering whether it was reasonable for Officer Jupin to keep plaintiff and Bates
handcuffed when Officer Jupin was alone with them. Finally, by the time Officers
Northland and Kern arrived, Officer Richardson had left the scene in his squad car to
pursue a third suspect. As a result, there were three officers present and either two or
three police vehicles. Even though the number of officers exceeded the number of
suspects by one, there were not so many officers or vehicles present to convert the stop
into an arrest.




                                             21
       As explained above, the officers had reason to believe that either plaintiff or Bates,
or both, could have been armed, and plaintiff and Bates did not immediately comply with
Officer Richardson’s commands. Approaching the males with their guns raised was,
therefore, reasonable to ensure the officers’ safety. Further, when Officer Jupin arrived
on the scene, he saw Officer Richardson, gun drawn, approaching plaintiff and Bates.
Officer Jupin reasonably could have believed that the situation was dangerous and that
Officer Jupin would be endangering his own life or safety, or Officer Richardson’s, by
not drawing his own weapon. Officer safety is important and the Court finds that Officer
Jupin’s actions were reasonable.
       Likewise, even once plaintiff and Bates were patted down to check for weapons,
the Court finds that it was reasonable for the officers to keep them handcuffed until the
officers could be assured that they were not involved in the alleged gun disturbance.
Officer Jupin was “mindful of the fact that if [plaintiff and Bates] had been involved in
the gun disturbance . . ., either of them could have had a weapon which they discarded
in order to avoid being found by police with the weapon.” (Doc. 40-5, at 30). Plaintiff
acknowledges that either he or Bates could have discarded a weapon prior to turning the
corner where plaintiff and Bates were ultimately apprehended. (Doc. 47, at 10). Even
if retrieving a potentially discarded weapon would have required plaintiff or Bates to
move a slight distance, the danger that they could retrieve a weapon still existed.
Although officers ultimately did not recover a gun and concluded that plaintiff and Bates
were found to be uninvolved with the disturbance, the officers did not have this
information until they finished their investigation. The officers were, therefore, justified
in taking those steps reasonably necessary to ensure their own safety, including
handcuffing plaintiff and Bates, to decrease the likelihood of either of them retrieving a
discarded gun. The Court concludes that the second factor enumerated in Raino supports
a finding that the encounter was a Terry stop, as opposed to an arrest.




                                             22
       Officer Richardson’s and Jupin’s reasonable, articulable suspicions have been
discussed in detail, and the Court will not repeat that discussion here in addressing the
objectivity of the officers’ suspicions. The suspicions were strong enough to justify
taking those measures that were reasonably necessary to permit the officers to investigate
the alleged dispute. The Court finds that the officers did have reasonable suspicion that
criminal activity was afoot and that the suspicion was based on objective, articulable
facts. The Court is persuaded that this factor weighs in favor of finding that the stop was
a Terry stop.
       Turning to the fourth factor, the Court finds that plaintiff and Bates did not act in
an “erratic” manner, per se, but neither did they exhibit a willingness to cooperate.
Indeed, they initially did not cooperate, continuing to walk away from the officers and
ignoring the officers’ commands. The lack of immediate cooperation, coupled with
information that the officers were investigating a dispute involving a gun, justified the
officers drawing their own weapons prior to approaching plaintiff and Bates. Further,
once handcuffed, Bates did not remain still and was visibly upset with the situation. These
expressions of emotion showed that the situation could become volatile with relative ease.
The potential for such volatility justified keeping both males handcuffed. Even though
plaintiff was cooperative once handcuffed, Bates was not. Without personal knowledge
of plaintiff, the officers could not be certain that plaintiff would not also become upset or
attempt to liberate Bates. Thus, removing the handcuffs from plaintiff would have posed
a greater risk to the officers’ safety until such time as the officers could confirm that
plaintiff and Bates did not have ready access to a gun. The Court therefore finds that this
factor weighs in favor of finding that the stop was a valid Terry stop. This factor carries
more than marginal weight but less than great weight because plaintiff and Bates were
not acting “erratically,” but were not overly cooperative either.




                                             23
       The fifth factor somewhat overlaps with the fourth factor here. As set forth above,
the fifth factor considers “the need for immediate action by the officers and lack of
opportunity for them to have made the stop in less threatening circumstances.” Raino,
980 F.2d. at 1150. The Court has found that the lack of cooperation and potential for
either plaintiff or Bates, or both, to be armed justified the officers’ drawing their weapons
prior to approaching the males. Similarly, to ensure the officers’ own safety, the officers
were justified in handcuffing the males until the officers could be assured that they posed
no danger in connection with the alleged gun dispute. This was particularly true when
Officer Jupin remained alone with the males.
       That Officers Richardson and Jupin took only those actions reasonably necessary
under the circumstances is highlighted by Officer Richardson’s interaction with the other
possible suspect, whom Officer Richardson encountered immediately after encountering
plaintiff and Bates. There, when Officer Richardson told the male to stop, he did. When
Officer Richardson told the male to place his hands on a retaining wall, he did. After
Officer Richardson patted down the male and did not discover a firearm, he allowed the
man to resume a normal position and engaged the male in conversation.                Officer
Richardson did not draw his weapon and did not handcuff the male. This male, like
plaintiff and Bates, was black. Officer Richardson’s interaction with plaintiff and Bates
was different from his interaction with the single male because the pair refused to comply
with Officer Richardson’s commands, while the single male did.
       The nature of weapons disputes frequently requires law enforcement officers to
act quickly because the situation can change rapidly. The Court finds that, when plaintiff
and Bates refused to comply with the officers’ repeated commands, it was reasonable and
appropriate for the officers to approach the males with their service weapons drawn and
to secure the pair using handcuffs until the officers were able to verify that plaintiff and
Bates were not involved in the alleged dispute. Had the officers declined to draw their




                                             24
own weapons or utilize handcuffs, the officers could have been placing themselves in
grave danger. See Morgan, 729 F.3d at 1091 (permitting officers to use handcuffs during
the course of a Terry stop to maintain officer safety). The Court is thus persuaded that
the officers did not err in their approach to the situation. This factor weighs heavily in
favor of finding that the stop was a reasonable Terry stop because the officers were taking
only those actions as were reasonably necessary to guarantee their own safety and to
secure plaintiff and Bates.
       The five factors, collectively, weigh heavily in favor of finding that the stop was
a reasonable Terry stop, as opposed to an arrest. Additionally, the stop concluded as
soon as reasonably practicable upon hearing from a witness that plaintiff and Bates were
not involved in the alleged gun dispute. The officer interviewing the witness concluded
the interview and immediately removed the handcuffs from plaintiff and Bates. The
expediency with which the officers worked to release plaintiff and Bates shows that the
officers attempted to make the stop as unintrusive as possible, while still permitting the
officers to investigate the allegations and protect their own safety. Further, plaintiff and
Bates were handcuffed for fewer than twelve minutes and only during the investigation
into the alleged dispute. The entire time the males were handcuffed, the officers were
attempting to uncover information about the report of a dispute involving a gun. The
Court is therefore satisfied that the officers acted diligently to conduct their investigation,
and that the males were detained no longer than was necessary for the officers to pursue
their investigation. See id. at 1090.
       Considering the relevant facts, the Court finds that the stop was a reasonable Terry
stop and did not evolve into an arrest at any point. In light of the Court’s conclusion that
the stop was supported by reasonable suspicion that criminal activity was afoot, the Court
finds that the Terry stop was legal and, thus, did not violate plaintiff’s Fourth Amendment
right to be free from unreasonable searches and seizures. Having found that the stop




                                              25
itself was legal, the Court also concludes that neither Officer Richardson nor Officer
Jupin violated any law in effecting the Terry stop, and the officers are therefore entitled
to qualified immunity to the extent plaintiff’s claims rest on the assertion that the stop
itself was unlawful. See Harlow, 457 U.S. at 818. Defendants’ motion for summary
judgment is granted as to plaintiff’s claims that Officers Richardson and Jupin violated
his Fourth Amendment rights to be free from unreasonable searches and seizures.
              3.      Whether Plaintiff was Interrogated or Compelled to Waive His
                      Right to Remain Silent

       Plaintiff next asserts that the officers subjected him to an unlawful custodial
interrogation without being Mirandized, violating his right to remain silent. (Doc. 22, at
10-11). Plaintiff asserts that he was entitled to these rights under the Fifth and Fourteenth
Amendments to the United States Constitution. (Id., at 11). Officers never filed charges
against plaintiff. (Id., at 6).
       The United States Supreme Court has held that although the Fifth Amendment’s
privilege against self-incrimination may be asserted in non-criminal proceedings, “a
violation of the constitutional right against self-incrimination occurs only if one has been
compelled to be a witness against himself in a criminal case.” Chavez v. Martinez, 538
U.S. 760, 770 (2003) (citations omitted, emphasis in original); accord Hannon v. Sanner,
441 F.3d 635, 637-38 (8th Cir. 2006). Similarly, the Supreme Court has held that an
officer’s failure to advise persons of their Miranda rights prior to conducting custodial
interrogations cannot form the basis for claims under Section 1983. Chavez, 538 U.S.
at 772-73; Hannon, 441 F.3d at 637-38. The Supreme Court explained that the Miranda
exclusionary rule is a prophylactic rule intended “to prevent violations of the right
protected by the text of the Self-Incrimination Clause,” and violations of prophylactic
rules that are designed to safeguard constitutional rights “do not violate the constitutional
rights of any person.” Chavez, 538 U.S. at 772. Accord Hannon, 441 F.3d at 637-38.




                                             26
       The Supreme Court has opined, and the Eighth Circuit Court of Appeals has held,
that when an individual is not compelled to bear witness against himself in a criminal
case, the individual’s Fifth Amendment right against self-incrimination has not been
violated. Chavez, 538 U.S. at 770; Hannon, 441 F.3d at 637-38. No charges were ever
filed against plaintiff, and plaintiff was never compelled to be a witness against himself
in a criminal case, with respect to plaintiff’s current claims. Plaintiff did not, therefore,
suffer a violation of his Fifth Amendment right against self-incrimination. Likewise,
even assuming plaintiff was not Mirandized, and that the officers’ failure to Mirandize
plaintiff was improper, the officers’ actions did not amount to a violation of plaintiff’s
rights. Chavez, 538 U.S. at 772; Hannon, 441 F.3d at 637-38.
       The Court finds that Officers Richardson and Jupin did not violate any clearly
established rights that plaintiff may have had and that the officers are thus entitled to
qualified immunity on plaintiff’s claims that he was subjected to an unlawful custodial
interrogation without being Mirandized, and on plaintiff’s claims that the officers violated
his right to remain silent. See Harlow, 457 U.S. at 818. Defendants’ motion for
summary judgment is granted as to these claims against Officers Richardson and Jupin.
              4.     Liability of Chief Jerman and the City of Cedar Rapids
       Finally, the Court will address whether Chief Jerman and the City of Cedar Rapids
may be held liable on plaintiff’s federal claims. “[T]he inadequacy of police training
may serve as the basis for [Section] 1983 liability only where the failure to train amounts
to deliberate indifference to the rights of persons with whom the police come into
contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989) (footnote omitted).
“When the issue is qualified immunity from individual liability for failure to train or
supervise, deliberate indifference is a subjective standard . . . [b]ut an objective standard
of deliberate indifference applies to . . . failure-to-supervise claims against [a
municipality].” S.M. v. Lincoln Cnty., 874 F.3d 581, 585 (8th Cir. 2017) (citations and




                                             27
internal quotation marks omitted). To establish municipal liability, “[t]here must at least
be an affirmative link between the training inadequacies alleged, and the particular
constitutional violation at issue.” City of Oklahoma City v. Tuttle, 471 U.S. 808, 824
n.8 (1985).
       In the absence of an actual constitutional violation, this case does not present facts
that would support a finding of “deliberate indifference to the rights of persons with
whom the police come into contact,” regardless of whether deliberate indifference is
viewed subjectively or objectively. See Harris, 489 U.S. at 388. The Court thus finds
that Chief Jerman, in his individual capacity, is entitled to qualified immunity for the
alleged failure to train and/or supervise Cedar Rapids Police Department personnel, and
that the facts of this case are insufficient to support municipal liability against the City of
Cedar Rapids for the same claims. The finding that the facts of this case cannot support
municipal liability for failure to train and/or supervise extends to Chief Jerman in his
official capacity as well because a suit against a state officer in his official capacity “is
not a suit against the official, but rather is a suit against the official’s office[, and] is no
different from a suit against the State itself.” Hafer v. Melo, 502 U.S. 21, 26 (1991)
(citation and quotation marks omitted). Defendants’ motion for summary judgment is
granted as to plaintiff’s failure to train and/or supervise claims.
       Finally, the Court finds that because the stop itself and all subsequent events were
lawful, plaintiff does not have standing to pursue any claims against Chief Jerman, in his
individual or official capacities, or against the City of Cedar Rapids for the alleged
creation and/or implementation of an unlawful policy, practice, or custom. See Lyons,
461 U.S. at 101-02. Because neither Officer Richardson nor Officer Jupin committed
any unlawful acts, Chief Jerman did not “ratify” any unlawful actions by his alleged
failure to adequately investigate the April 24, 2016 incident. (See Doc. 22, at 10; see
also Doc. 49, at 21 (asserting Chief Jerman’s “review[ ] of Captain Furnish’s] internal




                                              28
investigation” as the basis for Chief Jerman ratifying the officers’ actions)). Chief
Jerman, in his individual capacity, is therefore entitled to qualified immunity on plaintiff’s
claims that Chief Jerman violated plaintiff’s rights by ratifying Officers Richardson’s and
Jupin’s allegedly unlawful conduct. Similarly, because the evidence presented in this
case does not show that Chief Jerman adopted and/or implemented an unlawful official
policy, practice, or custom, Chief Jerman, in his individual capacity, is entitled to
qualified immunity on those claims.
       By reason of Chief Jerman’s entitlement to qualified immunity, summary judgment
is granted in favor of Chief Jerman, in his individual capacity, for plaintiff’s claims
based on a ratification theory, and for those claims asserting that Chief Jerman adopted
and/or implemented an unlawful policy, practice, or custom.8 The Court finds that the
evidence does not support plaintiff’s claims that Chief Jerman and the City of Cedar
Rapids were deliberately indifferent to the rights of persons with whom police may come
into contact, and that plaintiff lacks standing to pursue claims of creation and/or
implementation of an unlawful policy, practice, or custom against Chief Jerman, in his
individual and official capacities, and against the City of Cedar Rapids. The Court grants
summary judgment in favor of Chief Jerman, in his individual and official capacities, and
the City of Cedar Rapids for such claims. Plaintiff’s claims of ratification must fail as a
matter of law, and the Court thus grants summary judgment in favor of Chief Jerman,
in his individual and official capacities, and in favor of the City of Cedar Rapids on
plaintiff’s claims that are based on a ratification theory.




8
 The Court notes that there are multiple bases for granting summary judgment in favor of Chief
Jerman, in his individual capacity. Although the Court is under no obligation to address
additional grounds for granting summary judgment in Chief Jerman’s favor, in his individual
capacity, the Court will do so in the following sentences, in the interest of being thorough.



                                             29
       B.     State Law Claims
       Plaintiff’s remaining two claims are brought under Iowa state law and assert claims
of negligence and false arrest against Officers Richardson and Jupin, and claims against
the City of Cedar Rapids based on a respondeat superior theory for the allegedly tortious
acts of Officers Richardson and Jupin. (Doc. 22, at 12-13). Plaintiff does not provide a
statutory basis for his claims. The Court finds that defendants are entitled to judgment
as a matter of law on both claims.
              1.      Negligence
       It is not clear which acts, specifically, plaintiff’s negligence claims are based upon,
nor is it clear how Officers Richardson and Jupin allegedly breached a duty they owed to
plaintiff. Plaintiff alleges only that Defendants Richardson and Jupin “owed a duty to
[plaintiff] to exercise reasonable and due care when dealing with [plaintiff] as a member
of the public and to take into consideration each of [plaintiff’s] constitutional rights . . ..”
(Id., at 12). Plaintiff does not reference any state constitutional rights, and the Court will
therefore assume that the reference to “constitutional rights” in plaintiff’s negligence
claims refers to plaintiff’s federal constitutional rights. Defendants argue that plaintiff’s
negligence claims fail to state claims upon which relief can be granted and that, even if
the claims are valid, defendants are entitled to statutory immunity. (Doc. 40-1, at 29-
34). Plaintiff does not refute the assertion that the claims fail to state claims upon which
relief can be granted and, instead, refutes only defendants’ statutory immunity argument.
(Doc. 49, at 22-23). The Court’s analysis as to the negligence claim is the same with
respect to the individual defendants and to the City of Cedar Rapids.
       Iowa does not recognize “an independent tort for negligent investigation of crime
by law enforcement officers,” regardless of whether the allegedly negligent investigation
resulted in an arrest. Hildenbrand v. Cox, 369 N.W.2d 411, 415 (Iowa 1985). To the




                                              30
extent plaintiff’s negligence claims are premised on the officers’ allegedly negligent
investigation, defendants’ motion for summary judgment is granted.
       The Court also finds that plaintiff’s negligence claims must fail if they rely upon
a duty owed either to the public at large or to plaintiff, specifically. Iowa Supreme Court
precedent “precludes liability to individuals based on breach of a duty the [S]tate owes
to the public at large.” Estate of McFarlin v. State, 881 N.W.2d 51, 58 (Iowa 2016).
Liability can attach only if a plaintiff can establish a special relationship between the State
and the plaintiff. Id. (citation omitted). Even if the officers did breach a duty owed to
the public at large, that breach could not form the basis for liability to plaintiff. Plaintiff
has not asserted that a special relationship existed between the State or the officers and
plaintiff, and the Court therefore declines to find a duty existed based on a special
relationship. To the extent plaintiff’s negligence claims rest on a theory of a duty owed
to either the public generally or to plaintiff, specially, defendants’ motion for summary
judgment is granted.
       Finally, the Court has already found that plaintiff did not suffer a violation of any
federal constitutional rights. As plaintiff’s state common law negligence claims seem to
rest on a theory that plaintiff’s federal constitutional rights were violated, the Court finds
that plaintiff’s negligence claims fail. Defendants’ motion for summary judgment is
granted as to plaintiff’s state law negligence claims.
              2.     False Arrest
       Plaintiff’s final claim asserts that plaintiff was subjected to false arrest when he
“was detained and handcuffed against his will . . . without justification or probable
cause.” (Doc. 22, at 13). The elements of a false arrest claim under Iowa law are 1)
detention or restraint against one’s will, and 2) unlawfulness of the detention or restraint.
Thomas v. Marion Cnty., 652 N.W.2d 183, 186 (Iowa 2002) (citations omitted). The
Court will assume, for purposes of the current motion only, that plaintiff was detained or




                                              31
restrained against his will, and the Court will proceed to the second element of plaintiff’s
false arrest claim.
       Here, the Court has found above that the officers lawfully temporarily detained
and restrained plaintiff based on reasonable suspicion to believe plaintiff was one of the
males involved in criminal activity involving a firearm. After officers patted down
plaintiff to check for concealed weapons and heard from a witness who indicated plaintiff
was not one of the suspect males, the officers immediately released him. There was
simply nothing unlawful about the detention in this case.
       Alternatively, the officers had a valid basis for arresting plaintiff for interference
with official acts. The Iowa Supreme Court has established the standard of probable
cause that governs civil actions for false arrest:
       [T]o justify a warrantless arrest for a crime not committed in his presence,
       a police officer must allege and prove 1) that he in good faith believed that
       the person arrested had committed the crime, and 2) that his belief was
       reasonable. Children v. Burton, 331 N.W.2d 673, 680 (Iowa 1983). In
       considering these two matters, courts look to the facts within the officer’s
       knowledge at the time the arrest was made. Id.

Kraft v. City of Bettendorf, 359 N.W.2d 466, 469 (Iowa 1984). “Probable cause . . .
must be determined on the particular facts of each case. Id. at 470 (citing Children, 331
N.W.2d at 680).
       Without recounting the full breadth of facts again, and without finding that plaintiff
was in fact arrested, the Court finds that the officers did have probable cause under Iowa
law to arrest plaintiff. Iowa Code Section 719.1(1)(a) makes it unlawful for a person to
“knowingly resist[ ] or obstruct[ ] anyone known by the person to be a peace officer . . .
in the performance of any act which is within the scope of the lawful duty or authority of
that officer . . ..” A defendant need not use force to be guilty of interference with official
acts. State v. Sullivan, No. 08-0541, 2009 WL 250287, at *2 (Iowa Ct. App. Feb. 4,




                                             32
2009).       As detailed above, neither plaintiff nor Bates stopped immediately upon
commands to do so. Plaintiff does not claim that he failed to recognize that defendants
Jupin and Richardson were law enforcement officers, and the Court finds that there is no
real contention that the officers were unrecognizable as peace officers.           Under the
circumstances, the officers had probable cause to believe that plaintiff and Bates were
interfering with official acts in violation of state law. (See also Doc. 47-1, at 48 (Officer
Richardson’s deposition, in which he stated that he believed he “had enough to charge”
plaintiff with interference with official acts.)).
         When plaintiff and Bates refused to stop when commanded to, it became
“reasonably necessary” for the officers to use force to carry out their duties of
investigating the potential concealed weapons charge. See In re D.I.P., No. 00-0659,
2001 WL 293612, at *2 (Iowa Ct. App. Mar. 28, 2001) (“‘Resist’ has been interpreted
to mean the ‘person charged engaged in active opposition to the officer through the use
of actual or constructive force making it reasonably necessary for the officer to use force
to carry out his duty.’” (quoting State v. Donner, 243 N.W.2d 850, 854 (Iowa 1976))).
The Court’s finding that the officers’ use of force was “reasonably necessary” is based,
in part, on the officers’ belief that the males could have been armed and the danger that
could accompany an armed conflict. Regardless of whether plaintiff could be convicted
of interference with official acts for refusing to stop when ordered to do so, the Court
finds that the officers, at the very least, had probable cause to believe that plaintiff was
committing or had committed the crime, and the officers, therefore, could lawfully arrest
plaintiff.
         Thus, the Court concludes that even if plaintiff was arrested, the arrest was lawful.
Because plaintiff is unable to prove the second element of his false arrest claim, all
defendants are entitled to judgment as a matter of law on the false arrest state law claim.




                                              33
Thomas, 652 N.W.2d at 186. Defendants’ motion for summary judgment is granted as
to plaintiff’s false arrest claim.
                                     IV.   CONCLUSION
       For the stated reasons, the Court finds that the defendants who were sued in their
individual capacity and who were not dismissed are entitled to qualified immunity on
plaintiff’s Section 1983 claims, that the City of Cedar Rapids and Chief Jerman, in his
official capacity, are entitled to judgment as a matter of law on the Section 1983 claims,
and that all defendants who were not dismissed are entitled to judgment as a matter of
law on plaintiff’s state law claims. When read together, the Court’s findings amount to
a complete grant of summary judgment as to the defendants who are not voluntarily
dismissed. Defendants’ motion for summary judgment (Doc. 40) is, therefore, granted
as to the defendants who are not dismissed by this Order, and denied as moot as to the
defendants who are dismissed by this Order. Plaintiff’s motion for voluntary dismissal
(Doc. 55) is granted.
       IT IS SO ORDERED this 1st day of April, 2019.




                                           __________________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




                                            34
